DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Double Patenting

The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-16 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-11 of U.S. Patent No. 11,162,475 (‘475). Although the claims at issue are not identical, they are not patentably distinct from each other because the claims of ‘475 contain the limitations of the instant application and a further limitation.
Referring to claims 1 and 9 of ‘475 as indicative of the distinctions from 1 and 12, of the instant Application, the claims of ‘475 describe a highly specific, species, of which the instant Application claims describing the same feature minus a few lines of limitation, describes the broader generic.  As the narrower claims 1 and 9 of ‘475 contain the entirety of claims 1 and 12 of the instant application, and the additional limitation of “wherein the conductive powder is selected from the group consisting of (i) copper and the concentration by weight is between 10 and 33 weight percent and (ii) graphite and the concentration by weight is between 5 and 10 weight percent,” the ‘475 claims must contain the full original limitation as well. Claim 7 of the instant application includes in its groups the two powders explicitly cited in claim 1 of ‘475.  Claims 8 and 9, 13 and 14 of the instant application include portions of the claims 1 and 12 claim of ‘475 drawn to the specific copper or graphite but not in the alternative.

Instant Application
US Patent 11,162,475 (‘475)
Claim 1. A method of protecting a wind turbine having a set of blades, each blade having a set of loci suitable for placement of a corresponding set of lightning receptors, against lightning strikes, the method comprising: applying to an exposed surface of each blade of the set of blades a coating that surrounds at least one lightning receptor locus of the set, wherein the coating comprises paint in which has been mixed a conductive powder having a concentration by weight in the coating sufficiently low as to prevent formation of a conductive path through the coating but sufficiently high as to foster ionization of air along the coated exposed surface; wherein the conductive powder is selected from the group consisting of (i) copper and the concentration by weight is between 10 and 33 weight percent and (ii) graphite and the concentration by weight is between 5 and 10 weight percent.
Claim 1. A method of protecting a wind turbine having a set of blades, each blade having a set of loci suitable for placement of a corresponding set of lightning receptors, against lightning strikes, the method comprising: applying to an exposed surface of each blade of the set of blades a coating that surrounds at least one lightning receptor locus of the set, wherein the coating comprises paint in which has been mixed a conductive powder having a concentration by weight in the coating sufficiently low as to prevent formation of a conductive path through the coating but sufficiently high as to foster ionization of air along the coated exposed surface.
Claim 2. A method according to claim 1, wherein applying the coating includes applying it so as to surround each locus of the set.
Claim 2. A method according to claim 1, wherein applying the coating includes applying it so as to surround each locus of the set.
Claim 3. A method according to claim 1, wherein applying the coating includes applying it so that it coats both a pressure surface and a suction surface of each blade.
Claim 3. A method according to claim 1, wherein applying the coating includes applying it so that it coats both a pressure surface and a suction surface of each blade.
Claim 4. A method according to claim 1, wherein applying the coating includes applying it so that it extends from a leading edge of each blade to a trailing edge of each blade.
Claim 4. A method according to claim 1, wherein applying the coating includes applying it so that it extends from a leading edge of each blade to a trailing edge of each blade.
Claim 5. A method according to claim 1, wherein applying the coating includes applying it so that it extends to a tip of each blade.
Claim 5. A method according to claim 1, wherein applying the coating includes applying it so that it extends to a tip of each blade.
Claim 6. A method according to claim 1, wherein applying the coating includes applying the coating over an entire surface of each blade.
Claim 6. A method according to claim 1, wherein applying the coating includes applying the coating over an entire surface of each blade.
Claim 7. A method according to claim 1, wherein the conductive powder is of a material selected from the group consisting of copper, graphite, nickel, silver, aluminum, brass, bronze, nickel silver, and combinations thereof.
Claim 1 contains copper and graphite powder as two of the conductive powders. 
Claim 8.  A method according to claim 1, wherein the conductive powder is copper and the concentration by weight is between 10 and 33 weight percent. 
Claim 1 contains this powder and concentration as one of two selections which can be made for the paint and powder. 
Claim 9.  A method according to claim 1, wherein the conductive powder is graphite and the concentration by weight is between 5 and 10 weight percent.
Claim 1 contains this powder and concentration as one of two selections which can be made for the paint and powder.
Claim 10. A wind turbine having blades that have been coated using the method according to claim 1.  
Claim 7. A wind turbine having blades that have been coated using the method according to claim 1.  
Claim 11. A coating on a wind turbine blade that has been coated using the method according to claim 1.
Claim 8. A coating on a wind turbine blade that has been coated using the method according to claim 1.
Claim 12. A method of protecting a composite structure against lightning strikes, the method comprising: applying to an exposed surface of the composite structure a coating comprising paint in which has been mixed a conductive powder having a concentration by weight in the coating sufficiently low as to prevent formation of a conductive path through the coating but sufficiently high as to foster ionization of air along the coated exposed surface; wherein the conductive powder is selected from the group consisting of (i) copper and the concentration by weight is between 10 and 33 weight percent and (ii) graphite and the concentration by weight is between 5 and 10 weight percent.
Claim 9. A method of protecting a composite structure against lightning strikes, the method comprising: applying to an exposed surface of the composite structure a coating comprising paint in which has been mixed a conductive powder having a concentration by weight in the coating sufficiently low as to prevent formation of a conductive path through the coating but sufficiently high as to foster ionization of air along the coated exposed surface.
Claim 13.  A method according to claim 12, wherein the conductive powder is copper and the concentration by weight is between 10 and 33 weight percent. 
Claim 12 contains this powder and concentration as one of two selections which can be made for the paint and powder. 
Claim 14.  A method according to claim 12, wherein the conductive powder is graphite and the concentration by weight is between 5 and 10 weight percent.
Claim 12 contains this powder and concentration as one of two selections which can be made for the paint and powder.
Claim 15. A composite structure that has been coated using the method of claim 12.  
10. A composite structure that has been coated using the method of claim 9.
Claim 16. A coating on a composite structure that has been coated using the method of claim 12.
11. A coating on a composite structure that has been coated using the method of claim 9.



Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1, 3-5, 7, 10-12, and 15-16 is/are rejected under 35 U.S.C. 103 as being unpatentable over US 2016/0090968 to Hansen (H1) in view of US 4,429,341 to King (K1), US 4,237,514 to Cline. (C1), and US 4,796,153 to Amason et al. (A1).

In Re Claim 1:
H1 teaches:
A method of protecting a wind turbine (Fig. 1, 2) having a set of blades (10), each blade having a set of loci suitable for placement of a corresponding set of lightning receptors (unlabeled), against lightning strikes, the method comprising: [Page 4, ¶76 discloses diverter strips may be provided which contact lightning receptors for directing lightning to ground.]

H1 does not teach:
	Applying to an exposed surface of each blade of the set of blades a coating that surrounds at least one lightning receptor locus of the set, wherein the coating comprises paint in which has been mixed a conductive powder having a concentration by weight in the coating sufficiently low as to prevent formation of a conductive path through the coating but sufficiently high as to foster ionization of air along the coated exposed surface.

H1 further teaches:
	An ionization channel is formed above the surface of the strip.

K1 teaches:
	A diverter strip (Fig. 1, 10, 16) is formed by taking a composite skin (15) and above it applying a coating (10) composed of a binder material and conductive metal powder of aluminum) as a top layer. [Col. 2, ll. 0-9.] This conductive metal powder layer and binder applied with epoxy behaves as the top layer in US 4,237,514 (C1) to deliver the charge to a desired structural member for receiving the lightning strike, diverting the lightning on the surface above.  [Col. 2, ll. 5-35.]

C1 teaches:
	The method by which the aluminum power (such as used in K1) is used to divert charge, noting said powder concentrations are selected to be non-conductive across themselves, rather driving the charge along the air above like larger segmented diverter strips. [Col. 3, ll. 0-25.]  

	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of H1, to utilize a diverter such as taught by K1, wherein the composite is coated by an epoxy binder and conductive powder dielectric substrate, for the purpose of providing an advantageous method of delivering a lightning strike to a loci, along an ionized surface, in a known in the art and obvious to try manner.  This would yield the top layer coating composed of a binder and a conductive metal powdered selected to be non-conductive (See citations of C1) and encourage ionization of the air above as the charge flashes to the desired location.

A1 teaches:
	When dealing with lightning diverter strips (Col. 3, ll. 40-62 the dielectric materials with conductive particulates can be dielectric pains. [Col. 3, ll. 56-57.]
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of H1 and K1, wherein the K1 is a dielectric lightning diverter layer, to utilize a paint as the layering material and method, as taught by A1, as a known in the art method or providing dielectric layers in application of diverter strips which could be applied with an expectation of success. This would yield the limitation of the coating being a dielectric paint, and a binder with conductive powders painted as an over layer. 

In Re Claims 3-5, 7, and 10-11:
H1 as modified in claim 1 teaches:
	(Claim 3) applying the coating includes applying it so it coats both a pressure surface and a suction surface of each blade. [H1 teaches, the diverter strip will surround the circumference of the blade i.e. pressure and suction sides, leading and trailing edge. Page 4, ¶76. Figure six shows a band 76 which surrounds a similar coverage.]
	(Claim 4) applying the coating includes applying it so that it extends from a leading edge of each blade to a trailing edge of each blade. [H1 teaches, the diverter strip will surround the circumference of the blade i.e. pressure and suction sides, leading and trailing edge. Page 4, ¶76. Figure six shows a band 76 which surrounds a similar coverage.]
	(Claim 5) the coating includes applying it so that it extends to a tip of each blade. [H1, Page 4, ¶72 discloses the receptor can be located at the tip. ¶76 disclose the diverter strip extends to the receptor, therefore the tip.]
	(Claim 7) the conductive powder is of a material consisting of aluminum. [K1, Col. 2, ll. 5-9 discloses the conductive metal powder can be aluminum.]
	(Claim 10) A wind turbine (H1, Fig. 1, 2) having blades (10) that have been coated using the method according to claim 1. [The coating is applied to a portion of the blades, sufficient to meet the claim language, that the blades have been coated with the modified coating of claim 1.]
	(Claim 11) A coating (See claim 1) on a wind turbine blade (H1, 10) that has been coated using the method according to claim 1. [The coating is applied to a portion of the blades, sufficient to meet the claim language, that the blades have been coated with the modified coating of claim 1.]

In Re Claim 12:
H1 teaches:
A method of protecting a composite structure (Fig. 1, 2) against lightning strikes, the method comprising: [Page 4, ¶76 discloses diverter strips may be provided which contact lightning receptors for directing lightning to ground. ¶71 discloses the blades are fibre-reinforced polymer materials. With carbon fibres, i.e. composites.]

H1 does not teach:
	Applying to an exposed surface of the composite a coating that surrounds at least one lightning receptor locus of the set, wherein the coating comprises paint in which has been mixed a conductive powder having a concentration by weight in the coating sufficiently low as to prevent formation of a conductive path through the coating but sufficiently high as to foster ionization of air along the coated exposed surface.

H1 further teaches:
	An ionization channel is formed above the surface of the strip.

K1 teaches:
	A diverter strip (Fig. 1, 10, 16) is formed by taking a composite skin (15) and above it applying a coating (10) composed of a binder material and conductive metal powder of aluminum) as a top layer. [Col. 2, ll. 0-9.] This conductive metal powder layer and binder applied with epoxy behaves as the top layer in US 4,237,514 (C1) to deliver the charge to a desired structural member for receiving the lightning strike, diverting the lightning on the surface above.  [Col. 2, ll. 5-35.]

C1 teaches:
	The method by which the aluminum power (such as used in K1) is used to divert charge, noting said powder concentrations are selected to be non-conductive across themselves, rather driving the charge along the air above like larger segmented diverter strips. [Col. 3, ll. 0-25.]  

	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of H1, to utilize a diverter such as taught by K1, wherein the composite is coated by an epoxy binder and conductive powder dielectric substrate, for the purpose of providing an advantageous method of delivering a lightning strike to a loci, along an ionized surface, in a known in the art and obvious to try manner.  This would yield the top layer coating composed of a binder and a conductive metal powdered selected to be non-conductive (See citations of C1) and encourage ionization of the air above as the charge flashes to the desired location.

A1 teaches:
	When dealing with lightning diverter strips (Col. 3, ll. 40-62 the dielectric materials with conductive particulates can be dielectric pains. [Col. 3, ll. 56-57.]
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of H1 and K1, wherein the K1 is a dielectric lightning diverter layer, to utilize a paint as the layering material and method, as taught by A1, as a known in the art method or providing dielectric layers in application of diverter strips which could be applied with an expectation of success. This would yield the limitation of the coating being a dielectric paint, and a binder with conductive powders painted as an over layer. 

 In Re Claims 15-16:
H1 as modified in claim 12 teaches:
	The method according  to claim 12, wherein: 
	(Claim 15) A composite structure (H1, Fig. 1, 10) that have been coated using the method according to claim 12. [The coating is applied to a portion of the blades, sufficient to meet the claim language, that the blades have been coated with the modified coating of claim 12. H1, Page 4, ¶71 discloses the blades are fibre-reinforced polymer materials. With carbon fibres, i.e. composites.]
	(Claim 16) A coating (See claim 12) on a wind turbine blade (H1, 10) that has been coated using the method according to claim 12. [The coating is applied to a portion of the blades, sufficient to meet the claim language, that the blades have been coated with the modified coating of claim 12. H1, Page 4, ¶71 discloses the blades are fibre-reinforced polymer materials. With carbon fibres, i.e. composites.]

Claim(s) 2 is/are rejected under 35 U.S.C. 103 as being unpatentable over H1, K1, C1, and A1 as applied to claim 1 above, and further in view of WO 2011/080177 to Rens et al. (R1).

In Re Claim 2:
H1 as modified in claim 1 teaches:
	A method according to claim 1, wherein applying the coating includes applying it so as to connect to the locus of the set. [H1, Page 4, ¶76 discloses connecting the diverter to the strips.]

H1 as modified does not teach:
	The locus of the set is surrounded by the coating. 

R1 teaches:
	When providing a locus of a lightning receptor (Figure 3, 201) for directing lightning down a chain, it is known to surround the loci with the charge directing material (206, 200). This permits a wider range of lightning direction to be applied as a coating or painting layer, thinly along a surface to provide more coverage for lightning, without relying on a larger lightning receiver which involves more blade structural integrity compromising, and places more blade design limitations. This also increases the region of lightning protection that can be replaced easily (coated regions) versus those that require blade replacement, (lightning receptors.)[Page 4, ll. 12-27, Page 11, ll. 4-36,]
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of H1, to completely surround the receptor with a wider region of the lightning directing coating, as taught by R1, for the purpose of increasing lightning coverage, and ensuring larger percentage of the covering was in replaceable coating, with smaller receptors.  This would yield the limitation of claim 2. 

Claim(s)  6 is/are rejected under 35 U.S.C. 103 as being unpatentable over H1, K1, C1, and A1 as applied to claim 1 above, and further in view of EP 2,267,280 to Mendex. (M1).

In Re Claim 6:
H1 as modified in claim 1 teaches:
	A method according to claim 1, wherein applying the coating includes applying the coating  can be applied to any region of the blade. [H1, teaches in Page 4, ¶72-73 the conductive elements and lightning receptors can be located at locations along the entire blade.]

H1 as modified does not teach:
	The coating is applied to the entire blade.

M1 teaches:
	When protecting a blade from lightning discharge it is known to cover remaining portions of an aircraft blade or wing, with paints of semi conductive, non-conductive paints to direct the lightning to the enhanced receptors.  This can advantageously enhance the receptor size on the blade surface, and superficial lightning conduction to minimize internal arcing. With lower thermal loads, enhanced diverter efficiency. [Col. 5-6, ¶21.] 
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of H1, to apply the diverter paint of modified H1 in claim 1, to the entire surface of the blade as taught by M1, for the purpose of enhancing the receptor size on the blade surface, reducing thermal loads, enhancing diverter efficiency, and minimizing internal arcing by increasing superficial lightning conduction.  This would yield the limitation of the entire blade around the loci coated. 
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. US 4,186,237 to Propp teaches using a surface layer of copper pigment in a paint/lacquer to encourage air ionization and discharge during lightning strikes. [Col. 5, line 51 - Col. 6, line 21.]  US 4,824,713 to Brick teaches a known in the prior art structure (Figure 2) to Boeing, of the same Assignee as K1 above, wherein the layer of conductive particles utilized by ionization in K1, is referred to as a painted layer, (Figure 2, 10, 27)[Col. 3, ll. 25-40.]
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOSHUA R BEEBE whose telephone number is (571)272-9968. The examiner can normally be reached M-F 10-6.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Woody Lee can be reached on 571-272-1051. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JOSHUA R BEEBE/Examiner, Art Unit 3745                                                                                                                                                                                                        
/WOODY A LEE JR/Supervisory Patent Examiner, Art Unit 3745